PRECEDENTIAL


     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT

               _____________

                 No. 05-4430
               _____________




            MIGUEL MONTANEZ

                    v.

  PAT THOMPSON, RECORD SPECIALIST I, STATE
    CORRECTIONAL INSTITUTION AT ALBION;
 JOHN DOE, I SUPERVISOR OF INMATE RECORDS,
STATE CORRECTIONAL INSTITUTION AT ALBION;
JOHN DOE, II, SUPERVISOR OF INMATE RECORDS,
     STATE CORRECTIONAL INSTITUTION AT
GRATERFORD; SUPERINTENDENT, PHILADELPHIA
 PRISON SYSTEM; ROBERT DURISON, DIRECTOR,
 CLASSIFICATION, MOVEMENT & REGISTRATION,
        PHILADELPHIA PRISON SYSTEM

              PAT THOMPSON,

                               Appellant.
                      ______________

       On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
                 (D.C. Civil No. 03-cv-6713)
         District Judge: Honorable Juan R. Sanchez
                     _______________

                  Argued January 26, 2010

 Before: FUENTES, FISHER, Circuit Judges, and KANE ,*
               Chief District Judge.

                   (Filed: April 22, 2010)
                     _______________

Thomas W. Corbett, Jr., Esq.
Claudia M. Tesoro, Esq. (Argued)
John G. Knorr, III, Esq.
Office of Attorney General
21 South 12th Street
Third Floor
Philadelphia, PA 19107

      Counsel for Appellant



      * Honorable Yvette Kane, Chief Judge of the United
States District Court for the Middle District of Pennsylvania,
sitting by designation.

                              2
Miguel Montanez
4245 North Fairhill Street
Philadelphia, PA 19140

       Pro Se Appellee

Craig R. Gottlieb, Esq.
City of Philadelphia
Law Department
1515 Arch Street
One Parkway
Philadelphia, PA 19102

       Counsel for Appellee Robert Durison

Marianne Consentino, Esq.
M. Jared Littman, Esq. (Argued)
Harkins Cunningham LLP
2800 One Commerce Square
2005 Market Street
Philadelphia, PA 19103

       Counsel for Court Amicus on Behalf of Appellee




                 OPINION OF THE COURT




                             3
KANE, Chief District Judge.
        This is an interlocutory appeal by Pat Thompson
(“Thompson”), a Pennsylvania Department of Corrections
(“DOC”) Records Specialist at SCI Albion, from the District
Court’s order denying her motion for summary judgment based
on qualified immunity. In an action brought under 42 U.S.C. §
1983, Plaintiff Miguel Montanez (“Montanez”) alleges that he
was incarcerated beyond the expiration of his maximum term of
imprisonment as a result of the Defendants’ deliberate
indifference in responding to his inquiries and challenges.
Because we find that we may properly exercise appellate
jurisdiction over this appeal and that Thompson was entitled to
qualified immunity on this claim, we will reverse.


                     I. BACKGROUND
        On August 11, 1992, Judge Quinones of the Court of
Common Pleas sentenced Montanez for burglary, imposing a
maximum 60-month term of imprisonment with a 30-
month minimum term,1 effective July 23, 1992 (“Quinones
Sentence”). As such, his period of incarceration on this sentence
ran through July 23, 1997. On January 28, 1995, shortly after his
minimum term of imprisonment had expired, the Pennsylvania


       1
        Under Pennsylvania law, the “maximum term” represents
the sentence imposed for a criminal offense. The minimum term
merely sets a date after which the prisoner may be paroled.
Martin v. Pennsylvania Bd. of Prob. and Parole, 840 A.2d 299,
302 (Pa. 2003).

                               4
Board of Probation and Parole (“Parole Board”) paroled
Montanez from the Quinones Sentence.
        On February 9, 1996, after about a year at liberty from the
Quinones Sentence, Montanez was arrested and detained on
several new state charges, including multiple counts of luring a
child into a motor vehicle, harassment, open lewdness, indecent
exposure, and corrupting the morals of a minor. Montanez first
went to trial on these charges in Philadelphia Municipal Court,
where he was convicted after a bench trial; the municipal court
sentenced him on April 30, 1996, to a 60-month maximum term
of imprisonment with a 30-month minimum term. Montanez
appealed the conviction to the Court of Common Pleas on May
24, 1996, nullifying the conviction and sentence of the municipal
court.2 Over a year later, on June 9, 1997, he pleaded guilty to
the charges before Judge Smith of the Court of Common Pleas
and was again sentenced to a 60-month maximum term of
imprisonment with a 30-month minimum term (“Smith
Sentence”). The court’s judgment did not provide Montanez with
any credit for time served while awaiting his sentence.
        While the proceedings were underway against Montanez
for these new charges, the Parole Board lodged a detainer against
him for possible violation of his parole on the Quinones Sentence.
The Parole Board held a hearing on July 29, 1996, and found that
Montanez was a convicted and technical parole violator. He was
recommitted on the Quinones Sentence to serve 36 months of


       2
           A defendant convicted in municipal court has an
automatic right to appeal his conviction to the Court of Common
Pleas for a trial de novo. See 42 Pa. Con. Stat. Ann. § 1123

                                5
backtime as a convicted violator and recommitted to serve a
concurrent six months of backtime as a technical violator.
Despite this, the Parole Board later realized that recommitting
Montanez as a convicted violator was untimely, likely due to
confusion resulting from the nullification of Montanez’s municipal
court conviction. The Parole Board eventually rescinded the 36-
month backtime sentence on November 26, 1997, but retained its
finding that Montanez was a technical violator. Accordingly, only
the Parole Board’s six-month recommitment for Montanez’s
technical violation was left intact. The Parole Board order
rescinding the 36-month sentence noted that the case was
retroactively closed effective July 23, 1997, the maximum release
date on the Quinones Sentence.
        After the Quinones Sentence had officially expired,
Montanez remained in prison on the Smith Sentence. Montanez’s
first contact with Thompson occurred on October 10, 1998, when
he submitted an inmate request form seeking copies of his
commitment papers.3 (App. at 90.) Thompson responded that he
would have to submit a fee of $.10 for each copy of commitment
papers before she could process his request. Shortly after
receiving Thompson’s response, on October 16, 1998, Montanez


       3
         Montanez had also brought his concerns regarding his
sentence to Robert Durison, Director of Classification,
Movement, & Registration for the Philadelphia Prison System.
While named as a codefendant in this case, Durison did not argue
he was entitled to qualified immunity before the District Court.
Thus, he was not able to file an interlocutory appeal of the
District Court’s denial of his motion for summary judgment.

                                6
was transferred from SCI Albion to Philadelphia County Prison,
and there is no indication that he followed through with his initial
document request at that time. Montanez served time in county
custody until January 26, 2001, and, upon returning to the state
prison system, resumed his communications with Thompson. On
May 22, 2001, he submitted another inmate request form, in
which he sought, inter alia, information about commitment credit
and his commitment papers from Judge Smith. (App. at 91.) As
to his question about commitment credit, Thompson responded
that she had sent a letter to Judge Smith regarding Montanez’s
commitment credit on February 8, 2001. She further noted that
no commitment credit would be applied towards Montanez’s
sentence until the records office received a response from Judge
Smith because “it is not appropriate to give pre-commitment
credit for time being served in satisfaction of a separate and
distinct sentence.” (Id.) Although there is no indication in the
record that Judge Smith responded to Thompson’s inquiries,
Montanez’s DOC record reveals that at some point he received
30 days of commitment credit on the Smith Sentence for this
incarceration period: (1) five days for the period between his
arrest and the lodging of the Parole Board’s detainer, and (2) 25
days for the period between his municipal court conviction and
the filing of his appeal to the Court of Common Pleas.
Eventually, after a review of Montanez’s sentence computation,
Thompson and her superiors determined Montanez was entitled
to full commitment credit for time served during his incarceration
between arrest on the new charges (February 9, 1996) and
eventual sentencing by Judge Smith (June 9, 1997). After
application of this credit, Montanez had served the maximum



                                 7
term of imprisonment on the Smith Sentence. As such, on
December 15, 2001, Montanez was released.
       Montanez filed a complaint in the District Court on
October 6, 2005, alleging that the named Defendants took
ineffectual action in resolving the supposed errors in his
sentencing calculation, resulting in violations of his constitutional
rights. Initially, Thompson filed a motion to dismiss the
complaint partly on the basis of qualified immunity, which the
District Court denied.       When discovery was completed,
Thompson filed a motion for summary judgment, again based
partly on qualified immunity. The District Court denied this
motion without elaboration.         Thompson then moved for
reconsideration, which the District Court also denied without
elaboration.
       Thompson thereafter timely filed this interlocutory appeal.
In response to Thompson’s notice of appeal, the District Court
entered a memorandum opinion explaining its prior denial of
Thompson’s motion for summary judgment. The District Court
noted that the parties had advanced different calculations of
Montanez’s maximum release date and found that the difference
in proposed release dates presented a factual dispute that
precluded entry of summary judgment:
       Montanez believes his release date should have
       been February, 2001. The state argues his release
       in December, 2001 was too early because
       Montanez was never reparoled after serving his six
       months' back time and, therefore, he did not begin
       serving Judge Smith's two-to-five year sentence
       until July 23, 1997. The difference in dates

                                 8
       presents a factual question which prevents the
       entry of summary judgment in favor of Defendant
       Thompson.
(Dist. Ct. Op. at 2.) The District Court held, without explanation,
that evaluating these disparate calculations and determining the
correct maximum release date was a question of fact for the jury
to decide. The District Court also noted that the jury would need
to determine whether Montanez adequately demonstrated that
Thompson acted with deliberate indifference to succeed on his
Eighth Amendment claim. Additionally, the District Court
determined that, if Montanez was held beyond his maximum term
of imprisonment, Thompson would not qualify for qualified
immunity because there is a clearly established right “not to be
held.” (Dist. Ct. Op. at 5.)
                       II. DISCUSSION
         The District Court had jurisdiction over Montanez's federal
civil rights claims pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3).
Our jurisdiction is contested. We necessarily exercise de novo
review over an argument alleging a lack of appellate jurisdiction.
Reilly v. City of Atlantic City, 532 F.3d 216, 223 (3d Cir. 2008).
To the extent that we do have jurisdiction to entertain this appeal,
“[w]e review the denial of a motion for summary judgment de
novo. We apply the same test required of the district court and
view inferences to be drawn from the underlying facts in the light
most favorable to the nonmoving party.” Bayer v. Monroe
County Children and Youth Serv., 577 F.3d 186, 191 (3d Cir.
2009) (quoting Haybarger v. Lawrence County Adult Prob. &
Parole, 551 F.3d 193, 197 (3d Cir. 2008)).


                                 9
                         A. Jurisdiction
        Montanez argues that we do not have jurisdiction to
entertain the issues raised in this interlocutory appeal. Typically,
a denial of summary judgment is not a final appealable order, but
the Supreme Court has held that “a district court's denial of a
claim of qualified immunity, to the extent that it turns on an issue
of law, is an appealable ‘final decision’ within the meaning of 28
U.S.C. § 1291 notwithstanding the absence of a final judgment.”
Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). The Supreme
Court has made clear, however, that this qualified immunity
exception does not include interlocutory appeals of a district
court’s evidence sufficiency determinations at summary judgment,
“i.e., which facts a party may, or may not, be able to prove at
trial.” Johnson v. Jones, 515 U.S. 304, 313 (1995). Accordingly,
“our jurisdiction to review the District Court’s order denying
summary judgment depends on whether the defendants’ appeal
raises pure questions of law or whether it challenges the District
Court’s determination of which facts were sufficiently supported
by evidence.” Reilly, 532 F.3d at 224 (quoting Blaylock v. City
of Philadelphia, 504 F.3d 405, 409 (3d Cir. 2007)). For instance,
an appeals court cannot review whether the district court erred in
denying a qualified immunity motion because the judge was
mistaken as to the facts that are subject to genuine dispute. See
Forbes v. Twp. of Lower Merion, 313 F.3d 144, 147 (3d Cir.
2002). Our review in these circumstances is therefore somewhat
analogous to the review of a Rule 12(b)(6) motion, “where we
would not evaluate the underlying evidence to support the
plaintiff’s claims which the District Court chose to accept.”
Walter v. Pike County, Pa., 544 F.3d 182, 190 (3d Cir. 2008)
(quoting Atkinson v. Taylor, 316 F.3d 257, 261 n.4 (3d Cir.

                                10
2003)). Despite this, we may review “whether the set of facts
identified by the district court is sufficient to establish a violation
of a clearly established constitutional right.” Reilly, 532 F.3d at
224 (citing Forbes, 313 F.3d at 147). Additionally, “[i]f there are
minor gaps in the District Court’s factual recitation, ‘we can
determine what facts the district court, in the light most favorable
to the nonmoving party, likely assumed.’” Walter, 544 F.3d at
190 (quoting Rivas v. City of Passaic, 365 F.3d 181, 196 n.10 (3d
Cir. 2004)).
        Montanez argues that we should dismiss this interlocutory
appeal for lack of jurisdiction because the appeal does not raise
a pure question of law, but rather is a challenge to the District
Court's factual determination that the record evidence presented
at summary judgment sufficiently raised a genuine dispute. This
argument seems to be based on the District Court’s holding that
the parties’ differently-computed final release dates for the
disputed term of imprisonment presented “a factual question” that
prevented the entry of summary judgment. Montanez suggests
that we would not be able to review this holding to the extent it
indicates that the District Court found sufficient record factual
support for his proffered calculation. Thompson disputes this
contention, arguing that this appeal does not raise evidence
sufficiency issues because an inmate's release date is a mixed
question of fact and law. Thompson further points out that, in
denying summary judgment, the District Court identified the
applicable historical facts, including Montanez’s convictions,
incarceration time, and parole history, and they have not been
challenged on this appeal.




                                  11
        Though we will briefly examine Montanez’s claim that he
was held beyond his maximum release date as an aid to our
analysis, we do not need to finally determine the claim to resolve
this appeal. We can determine whether Thompson is entitled to
qualified immunity under the “clearly established” prong of
Saucier v. Katz, 533 U.S. 194 (2001). As Montanez concedes,
we clearly do have appellate jurisdiction over this issue. (Amicus
Br. at 16 n.3.) We may therefore properly exercise jurisdiction
over this appeal to determine whether the set of facts identified
by the District Court was sufficient to establish a violation of a
clearly established right. See Reilly, 532 F.3d at 224.
                    B. Qualified Immunity
        “The doctrine of qualified immunity protects government
officials ‘from liability for civil damages insofar as their conduct
does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.’”
Pearson v. Callahan, 129 S.Ct. 808, 815 (2009) (quoting Harlow
v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified immunity
applies regardless of whether the government official’s conduct
results from a mistake of law, mistake of fact, or mistake based
on mixed questions of law and fact. Id. In Saucier, the Supreme
Court provided a sequential two-step inquiry for analyzing claims
of qualified immunity:
       First, a court must decide whether the facts that a
       plaintiff has alleged or shown make out a violation
       of a constitutional right. Second, if the plaintiff
       has satisfied this first step, the court must decide
       whether the right at issue was clearly established
       at the time of a defendant’s alleged misconduct.

                                12
       Qualified immunity is applicable unless the
       official’s conduct violated a clearly established
       constitutional right.
Pearson, 129 S.Ct. at 815-16 (citing Saucier, 533 U.S. at 201
(2001)) (internal citations and quotations omitted). Recently,
however, the Supreme Court has eliminated the requirement that
Saucier’s two steps be analyzed in sequential order:
       On reconsidering the procedure required in
       Saucier, we conclude that, while the sequence set
       forth there is often appropriate, it should no longer
       be regarded as mandatory. The judges of the
       district courts and the courts of appeals should be
       permitted to exercise their sound discretion in
       deciding which of the two prongs of the qualified
       immunity analysis should be addressed first in light
       of the circumstances in the particular case at hand.
Id. at 818.
       In this case, the parties focus on the first prong of Saucier
in analyzing whether Montanez has shown that he was held
beyond his maximum release date. Montanez claims that his
Eighth Amendment rights were violated when his detention
exceeded the maximum release date on his term of
imprisonment.4 This Court has previously held that an inmate’s


       4
         Montanez has also claimed that his term of imprisonment
resulted in a violation of his due process rights under the
Fourteenth Amendment. This claim was unaddressed by the
District Court and has not been significantly raised by either of

                                13
detention beyond his or her maximum term of imprisonment could
constitute cruel and unusual punishment in violation of the Eighth
Amendment. See Sample v. Diecks, 885 F.2d 1099, 1107-08 (3d
Cir. 1989). Thompson argues that Montanez has not shown a
viable constitutional deprivation because the undisputed historical
facts about Montanez's conviction and incarceration history reveal
that he was not subjected to unjustified incarceration. Montanez
claims that he has shown a genuine dispute of fact on this issue
that would preclude summary judgment.
        Considering the facts adopted by the District Court, it
would seem unlikely that Montanez could show he was held
beyond his maximum release date under these circumstances.
The Pennsylvania parole statute provides that parole violators are
to be recommitted for the remainder of their original sentence; a
technical parole violator may be “reentered to serve the remainder
of the original sentence or sentences. . . . from the date the
parolee is taken into custody on the warrant of the board.” 61 Pa.
Con. Stat. Ann. § 6138(c). It is true, as Montanez points out, that
he was ultimately recommitted for only six months of backtime
for technical violation of his parole on the Quinones Sentence
because the board rescinded its finding that he was a convicted
parole violator. Despite this, he was not necessarily entitled to be
released after his six-month backtime sentence had expired. In
Pennsylvania, backtime is considered to be a new minimum
sentence, which only affects a parole violator’s entitlement to



the parties on appeal. Accordingly, we will remand to the District
Court to review this claim in accordance with Forbes v. Twp. of
Lower Merion, 313 F.3d 144, 149-50 (3d Cir. 2002).

                                14
seek reparole. See Riverbark v. Com., Pennsylvania Bd. of Prob.
and Parole, 501 A.2d 1110, 1113 n.4 (Pa. 1985) (“The period of
recommitment set by the Board, which may be less than the
unexpired term of the parolee's sentence, simply establishes a new
parole eligibility date for the parolee—it does not entitle him to
release after that period of time. Upon completion of this period
of backtime, the parolee has the right to again apply for parole
and have his application considered by the Board.”) (emphasis
added). Additionally, Montanez contends that he received no
credit for the time-period between his arrest on the new charges
and eventual sentencing by Judge Smith. However, the maximum
release date for the five-year Quinones Sentence was July 23,
1997, which is the date the case was closed by the final Parole
Board order on that matter. Accordingly, every day between the
date the Quinones Sentence was imposed (July 23, 1992) and the
Quinones case closing (July 23, 1997) was fully credited towards
that five-year sentence, which appears to be a correct application
of Pennsylvania law. See Martin v. Pennsylvania Bd. of Prob. and
Parole, 840 A.2d 299, 309 (Pa. 2003) (“[W]e hold that, where an
offender is incarcerated on both a Board detainer and new
criminal charges, all time spent in confinement must be credited
to either the new sentence or the original sentence.”).
       As is clear from this discussion, however, the issue of
whether Montanez was held beyond his maximum release date
without penological justification turns on interpretation of
Pennsylvania sentencing and probation law. Even before Pearson,
we found that such cases are more appropriately resolved first
under Saucier’s “clearly established” inquiry. See Egolf v.
Witmer, 526 F.3d 104, 110 (3d Cir. 2008) (“We agree that, in
cases such as this, federal courts do a disservice to state actors

                               15
who would be induced to rely on a ruling that might change
altogether upon subsequent review by the state court.”).
Therefore, in light of these considerations and because we find
that Thompson is entitled to qualified immunity under Saucier’s
clearly established analysis, we need not finally determine
whether Montanez was held beyond his maximum release date.
        “The relevant, dispositive inquiry in determining whether
a right is clearly established is whether it would be clear to a
reasonable officer that his conduct was unlawful in the situation
he confronted.” Saucier, 533 U.S. at 201 (citing Wilson v. Layne,
526 U.S. 603, 615 (1999)). Because this inquiry focuses on the
official’s actual situation, the analysis “must be undertaken in light
of the specific context of the case, not as a broad general
proposition . . . .” Id. The second prong of the qualified
immunity analysis therefore “turns on the ‘objective legal
reasonableness of the action, assessed in light of the legal rules
that were clearly established at the time it was taken.’” Pearson,
129 S.Ct. at 822 (quoting Wilson, 526 U.S. at 614). “[I]f the law
did not put the officer on notice that his conduct would be clearly
unlawful, summary judgment based on qualified immunity is
appropriate.” Bayer v. Monroe County Children and Youth
Serv., 577 F.3d 186, 193 (3d Cir. 2009) (quoting Saucier, 533
U.S. at 202). Accordingly, qualified immunity analysis “gives
ample room for mistaken judgments by protecting all but the
plainly incompetent or those who knowingly violate the law.”
Egolf, 526 F.3d at 110-11 (quoting Gilles v. Davis, 427 F.3d 197,
203 (3d Cir. 2005)); see also Malley v. Briggs, 475 U.S. 335, 341
(1986).




                                 16
        We begin this analysis by reviewing the established legal
rules during the relevant time period. In the context of an Eighth
Amendment claim for incarceration without penological
justification, this Court has held that a plaintiff must demonstrate
three elements to establish § 1983 liability against a prison
official: (1) a prison official had knowledge of the prisoner’s
problem and thus of the risk that unwarranted punishment was
being, or would be, inflicted; (2) the official either failed to act or
took only ineffectual action under the circumstances, indicating
that his response to the problem was a product of deliberate
indifference to the prisoner’s plight; and (3) a causal connection
between the official’s response to the problem and the unjustified
detention. Sample, 885 F.2d at 1110. Relevant circumstances in
assessing these factors are the scope of the official’s duties and
the role the official played in the life of the prison. Id. In
Sample, we found an Eighth Amendment violation where the
record demonstrated that Diecks (the prison official):
       (1) believed Sample’s inquiry might well have
       merit, (2) knew that the matter needed to be
       clarified, (3) believed Sample had to rely on his
       (Diecks’) efforts alone to rectify the problem, (4)
       did not follow the relevant procedures mandated
       by the Pennsylvania Bureau of Correction, (5) took
       no other remedial action, and (6) did not inform
       Sample of any other action he (Sample) might take
       to resolve his problem.
Id. at 1111. The Sample articulation of this legal standard was
reaffirmed in Moore v. Tartler, 986 F.2d 682, 686 (3d Cir. 1993).
In Moore, parole officials initially misinterpreted a judge’s


                                  17
sentencing order resulting in a six-month delay of Moore’s
release. Id. at 683-684. The officials denied Moore’s initial
requests for release, but did launch an investigation of his claims
that lasted over five months and eventually resulted in his release.
Id. We noted that deliberate indifference was more typically
shown “in those cases where prison officials were put on notice
and then simply refused to investigate a prisoner’s claim of
sentence miscalculation.” Id. at 686. Expanding on this
proposition, we highlighted Haygood v. Younger, 769 F.2d 1350
(9th Cir. 1985), and Alexander v. Perrill, 916 F.2d 1392
(9th Cir. 1990), two pertinent cases decided by the Ninth Circuit:
       In Haygood the prisoner was incarcerated almost
       five years beyond his lawful term as a result of
       prison officials’ failure to investigate. Because
       prison officials failed to address Haygood's
       credible evidence that he was entitled to release,
       the Court of Appeals for the Ninth Circuit
       concluded that the prison officials were
       deliberately indifferent to Haygood’s constitutional
       rights. Similarly, in Alexander v. Perrill, a prisoner
       presented credible evidence that prison officials,
       after being put on notice, simply refused to
       investigate a computational error. There prison
       officials “stood idly by after an inmate raised the
       proposition that he was being unlawfully
       incarcerated and had provided documentary
       evidence in support of his claim.”
Moore, 986 F.2d at 686. Noting the undisputed facts showed
that the Parole Board did not ignore Moore’s complaint or


                                18
operate outside standard operating procedures, we declined to
find that the Parole Board’s investigation of Moore’s claims,
though taking five months, was inept or ineffectual such that it
could constitute deliberate indifference. Id. at 687.
        In this case, the District Court found that the evidence was
sufficient to show Montanez communicated with Thompson at
least twice and maybe three times during his incarceration.
Though not referenced in its opinion, presumably the District
Court was referring to the two inmate request forms sent by
Montanez to the prison record office. Montanez submitted the
first communication on October 10, 1998, in which he requested
copies of his commitment papers. (App. at 90.) He noted in the
request that he needed the commitment papers to write the “Clerk
of Courts” to fix his detainer. (Id.) Within three days, Thompson
responded and informed Montanez that the Department of
Corrections required $.10 for each copy of commitment papers
requested by an inmate and instructed him to submit a cash slip so
that she could process his request. (Id.) Montanez was
thereafter transferred to Philadelphia County Prison, and
Thompson herself had no further contact with Montanez until
2001 when he returned to SCI Albion. At that point, on May 22,
2001, he submitted another inmate request form, referencing the
commitment credit issue and asking if Judge Smith had
responded to Thompson’s letter about the subject. Thompson
again responded within three days, explaining the progress on
Montanez’s inquiry:
       In answer to the your first question regarding
       Commit. Credit, we sent the letter to Judge Smith
       on 2-8-01, not 4-16-01, that was the last time I sent


                                19
       you correspondence. Until I hear from the Judge,
       I cannot give you credit per DOC policy, it is not
       appropriate to give pre-commitment credit for time
       being served in satisfaction of a separate and
       distinct sentence.
(App. at 91.) The District Court did not identify any other
communication between Thompson and Montanez. At her
deposition, Thompson explained that in investigating Montanez’s
claim, she reviewed his file with her local supervisor in
accordance with standard DOC policy and determined there was
a viable question with regard to his proper commitment credit.
(App. at 105.) Thompson and her supervisor therefore involved
DOC’s main records supervisor and its legal counsel at the central
DOC office. This process resulted in Montanez receiving
commitment credit for the period of incarceration before the
Smith Sentencing. After applying this credit, Montanez’s revised
sentence calculation placed him beyond his maximum
incarceration date. Therefore, Montanez was immediately
released on December 15, 2001.
        Considering the legal rules, which were well established
at the relevant time, in light of the facts and circumstances of this
case as recounted above, it was objectively reasonable for
Thompson to have believed that her particular conduct in this
case was lawful and in keeping with M ontanez’s constitutional
rights. There are no facts in the record, either identified by the
District Court or found by our own review, suggesting that
Thompson ignored Montanez’s claims or even failed to follow
established DOC policy during her involvement with the
investigation of Montanez’s claims. In both of Thompson’s


                                 20
recorded exchanges with Montanez, she responded quickly and
related material information back to Montanez. It is clear from
her second exchange and Montanez’s subsequent release that she
took Montanez’s claims seriously: she forwarded the commitment
credit issue to the appropriate parties for review, including her
supervisor, the sentencing judge, and even DOC’s central office
and legal department. The process did take a significant amount
of time to resolve, but Montanez’s claim for commitment credit
did not involve simple determinations, which is demonstrated by
the parties’ extensive briefing on this issue and our own
discussion above. As amicus argues on behalf of Montanez, his
release date was “complicated by multiple convictions, parole,
parole violations, ‘backtime,’ and vacated sentences.” (Amicus
Br. at 20.) Additionally, the District Court did not identify any
facts that would suggest Thompson’s actions were in any way
responsible for the delay in releasing Montanez. Accordingly, we
do not believe the established law in this case would have put
Thompson on notice that her conduct was clearly unlawful;
summary judgment based on qualified immunity is appropriate.


                     IV. CONCLUSION
       For the foregoing reasons, Appellant Thompson is entitled
to qualified immunity with respect to Montanez’s Eighth
Amendment claims. Accordingly, we will reverse the District
Court’s denial of summary judgment on this issue and remand for
proceedings consistent with this opinion.




                               21